Klein, P. J.,
The appearance slip entered at the audit on September 18, 1957, by Bernard I. Shovlin, Special Assistant Attorney General, on behalf of the Commonwealth of Pennsylvania, claims the principal and income of the estate “to be *377paid into the State Treasury with escheat, under the provisions of the Intestate Act of 1947, P. L: 80”.
This claim is not in accord with the past practice of the State’s representative. Heretofore the Commonwealth has maintained that distribution to it under section 3(6) of the Intestate Act of April 24, 1947, P. L. 80, is not by way of escheat but as an heir of decedent. The methods by which the Commonwealth may claim the estates of persons who die without leaving eligible next of kin have been clearly set forth by this court in Rhodes and Hannebauer Estates, 71 D. & C. 330 (1950). There is a serious question whether the Commonwealth can take both as an heir under the Intestate Act and “with escheat”. It will therefore have to elect in which manner it chooses to claim this fund.
The case is accordingly continued generally.